Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    Response to Arguments
Applicant's arguments filed 10-20-21 have been fully considered but they are not persuasive. Applicant has amended claim 19 with only a portion of indicated allowable subject matter from claim 5 as discussed with Applicant on 1-4-21 via telephone interview. See rejection below. 
Allowable Subject Matter
Claims 1-18 and 20 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 20190349571 A1) in view of Lee (US 20190340775 A1) in view of Appia (US 20170195564 A1)
Regarding claim 19, Herman teaches a method of surround view, the method comprising; receiving, by a processor, a stream of received depth measurements (e.g. the image generator 110 generates a three-dimensional point cloud using measurements from the sensors 104. The image generator 110 then transforms the three-dimensional point cloud into a voxel depth map or per pixel depth map- para. 29); 
determining, by the processor, a first depth of a first object based on the stream of received depth measurements; retrieving from a memory, by the processor, a second depth of a second object, in each direction of a plurality of directions (e.g. the vehicle generates an image of an area around the vehicle from a perspective distinct from individual camera perspective of the vehicle (e.g. an isometric perspective above the vehicle at varying rotations and inclinations, top-down, etc.) which commonly includes visual information from multiple cameras attached to the vehicle. The vehicle uses sensors that produce point cloud information (e.g., ultrasonic sensors, radar, lidar, etc.) and/or cameras which produce two dimensional images (e.g., a 360 degree camera systems, ultra-wide angle cameras, panoptic cameras, standard cameras, individual camera images from a photometric stereo camera system, etc.) and/or cameras which produce depth maps (e.g. time of flight camera, photometric stereo camera system) to detect and define the three-dimensional structures around the vehicle (sometimes the depth maps are referred to as "disparity maps"). In some examples, the vehicle creates a voxel depth map or a pixel depth map using the sensor and/or image data and a trained neural network. In some such examples, the depth information based on the images is combined with the depth information from the sensors (sometimes referred to as "sensor fusion"). In some examples, the vehicle recognizes the three-dimensional structures around the vehicle using the sensor and/or image data and determine dimensions and orientations of each detected structure based on a database of known structures. In some examples, while the vehicle is in motion (e.g., when initially parking), the vehicle uses a structure-of-motion technique to determines the three-dimensional structure and/or depth of objects near the vehicle- para. 20).
Herman fails to explicitly teach determining, by the processor, a comparison of the first depth with the second depth.
In the same field of vehicle depth imaging, Lee teaches determining, by the processor, a comparison of the first depth with the second depth (e.g. If the difference meets and/or exceeds the threshold difference (e.g., the difference between the two estimates is 3 meters and the detected object is a passenger vehicle associated with a threshold difference of 2 meters), the techniques may choose one of the primary depth estimate or the secondary depth estimate by: comparing the first depth estimate and the second depth estimate to an output of a monocular image model (e.g., a machine-learned model that takes an estimated height of the detected object and/or a classification of the detected object as input and outputs a probability distribution of depths that, for a specific depth measurement, identifies a probability density that the depth measurement corresponds to the object); comparing a first density of LIDAR points associated with the first depth estimate to a second density of LIDAR points associated with the second depth (e.g., to identify which is associated with a greater density and/or greater number of LIDAR points); and/or comparing the first depth estimate and the second depth estimate to an object track associated with the object. In some examples, an object track may include previous positions of a detected object, a velocity of the detected object, and/or a predicted position and/or velocity of the detected object. In some examples, one of the primary depth estimate or the secondary depth estimate may be identified as the output depth estimate to be associated with the detected object. In some examples, the other of the two may be discarded or associated with an occluding object- para. 22). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use vehicle safety imaging. For example, Herman’s para. 19-20, which senses the surrounding environment while in a “structure-of-motion technique” and/or in “parking situations” would be common sense and easy to envision with success with compared depth values of objects. This is plain common sense to one skilled. For example, how can a driver make parking corrections while moving if the virtual bowl is not update during movement?
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Herman with the features of depth thresholds as taught by Lee. The motivation would have been provide for more accurate depth estimates of objects by accounting for LIDAR data of occluding objects (para. 13).
Herman as modified by Lee further teaches updating, by the processor, a previous virtual bowl surface having a first bowl depth to an updated virtual bowl surface having a second bowl depth based on the comparison; measurements (e.g. However, when an object approaches or intersects the projection surface (e.g., crosses the virtual boundary) the object becomes increasingly distorted eventually resulting in the generated isometric images to be incomprehensible. Because this vehicle feature is commonly used in parking situations where adjacent vehicles or objects are expected to be near or interior to the projection surface, the isometric views of the three dimensional scene frequently have noticeable distortions of the area around the vehicle that are displayed to the user… the vehicle generates an image of an area around the vehicle from a perspective distinct from individual camera perspective of the vehicle (e.g. an isometric perspective above the vehicle at varying rotations and inclinations, top-down, etc.) which commonly includes visual information from multiple cameras attached to the vehicle. The vehicle uses sensors that produce point cloud information (e.g., ultrasonic sensors, radar, lidar, etc.) and/or cameras which produce two dimensional images (e.g., a 360 degree camera systems, ultra-wide angle cameras, panoptic cameras, standard cameras, individual camera images from a photometric stereo camera system, etc.) and/or cameras which produce depth maps (e.g. time of flight camera, photometric stereo camera system) to detect and define the three-dimensional structures around the vehicle…In some examples, while the vehicle is in motion (e.g., when initially parking), the vehicle uses a structure-of-motion technique to determines the three-dimensional structure and/or depth of objects near the vehicle- Herman: para. 19-20). Even though Herman does not explicitly use the phraseology of an updated “second bowl”, it is implied by Herman’s para. 19-20, which senses the surrounding environment while in a “structure-of-motion technique” and/or in “parking situations”. This is plain common sense to one skilled, to update the imaging from the sensors while the vehicle is in motion.
Herman as modified by Lee fails to teach determining, by the processor, a bowl to physical camera mapping, based on the updated virtual bowl surface; and storing, by the processor in the memory, the bowl to physical camera mapping and the updated virtual bowl surface.
In the same field of 3D imaging, Appia teaches determining, by the processor, a bowl to physical camera mapping, based on the updated virtual bowl surface; and storing, by the processor in the memory, the bowl to physical camera mapping and the updated virtual bowl surface (e.g. This bowl can be any smooth varying surface. In this particular representation, a bowl 200 is used that is flat 201 in the regions near the car and curved away from the car, as indicated at 202, 203 for the front and back, respectively. In this example, the bowl may curve up only slightly on each side, as indicated at 204. Other bowl shapes may be used on other embodiments. FIG. 3 illustrates an example scene overlaid on the 3D bowl mesh 200 of FIG. 2. In this example, an image of a vehicle 325 is superimposed over the scene on mesh 200. Vehicle image 325 may be used to represent the position of the vehicle on which the set of cameras is mounted- para. 29-30). The scene “overlaid on the 3D bowl mesh” reads on the first texture as claimed. If one skilled can overlay a first mesh, it is obvious to overlay a second mesh. This is standard 3D imaging techniques known in the art. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging around cars.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Herman with the as modified by Lee with the features of bowl mapping as taught by Appia. The motivation would have been to assist the driver in parking the vehicle safely by allowing him/her to see a top-down view of the 360 degree surroundings of the vehicle (para. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613